Mb. Presiding Justice Shepard. I concur with Mr. Justice Gary, that the case was not properly proved, but there being no particular controversy but that the money in question was taken by the appellant from the appellee, I think the case ought to be considered upon its substantial merits. And so looking at the record, I think the judgment ought to be affirmed, upon the ground that there is a total want of proof of the identity of the money that was taken from appellee’s person with that stolen by him from the government, or that it was the direct fruits of the crime he committed. While, therefore, I do not concur in a reversal of the judgment, I agree that the rule to be pursued on another trial is correctly stated by Mr. Justice Waterman in the concluding paragraph of his opinion. Mb. Justice Gaby. So do I, if it shall be sufficiently proved, that Stewart acted under authority of, or with subsequent ratification by, the government.